Name: Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pig meat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic, and the Republic of Hungary
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product
 Date Published: nan

 6. 3. 92 Official Journal of the European Communities No L 61 /9 COMMISSION REGULATION (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Intermediate Agreements concluded by the Community with the Republic of Poland, the Czech and Slovak Federal Republic, and the Republic of Hungary gement of the regime through import licences ; whereas, with that in mind, it: would be appropriate to define, in particular, the methods by which requests may be presented, as well as the elements which must appear on the requests for the licences ; in derogation to Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import or export licences for advance fixing certificates for agricultural products (4), as last amended by Regulation (EEC) No 1599/90 (*) ; whereas it is appropriate moreover to take measures so that the licences are delivered after a delay of reflection and on condition, should the occasion arise, of a single coefficient of reduction ; Whereas, in order to assure efficient management of the regime foreseen, it is appropriate to provide that the guarantee in respect of the import licences within the framework of the said regime should be fixed at ECU 30 per tonne ; whereas the risk of speculation inherent to the regime in question in the pigmeat sector requires that access of operators to the said regime be subordinate to the respect of certain precise conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), and in particular Article 1 thereof, Whereas the Association Agreements between, on the one part, the European Economic Community and the Euro ­ pean Coal and Steel Community, and the other part the Republic of Hungary, the Republic of Poland and the Czech and Slovak Federal Republic were signed on 16 December 1991 ; whereas, awaiting the entry into force of these Agreements, the Community decided to apply with effect from 1 March 1992 Intermediate Agreements concluded with . the aforesaid countries, hereinafter referred to as 'Intermediate Agreements' ; Whereas the Agreement provides for a reduction of import levy for certain products in the pigmeat sector limited to certain quantities ; whereas, in order to ensure the regularity of imports, it is important to spread out the aforesaid quantities throughout the year ; Whereas, while recalling the dispositions of the Inter ­ mediate Agreement intended to guarantee the origin of the product, it would be appropriate to assure the mana ­ HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community in the framework of the regime foreseen in Article 14 (2) and (4) of the Inter ­ mediate Agreements of products covered by Group Nos 1 , 2, 3, 4, 5, 6, 7, 8 , 9, 10 and 11 provided for in Annex I shall be subject to the presentation of an import licence. The quantities of products benefitting from this regime as well as the rate of levy reduction appear by groups in Annex I. Article 2 For 1992, the quantities corresponding to Group Nos 1 , 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 shall be staggered over the remainder of the year as follows : (') OJ No L 56, 29. 2. 1992, p . 3 . 0 OJ No L 56, 29. 2. 1992, p . 6. V) OJ No L 56, 29. 2. 1992, p. 9 . (4) OJ No L 331 , 2. 12. 1988, p . 1 . 0 OJ No L 151 , 15. 6. 1990, p . 29 . No L 61 /10 Official Journal of the European Communities 6. 3. 92  40 % in the period 1 March to 30 June 1992,  30 % in the period 1 July to 30 September 1992,  30 % in the period 1 October to 31 December 1992. From 1993 to 1996 inclusive, the quantities correspon ­ ding to these group numbers shall be staggered over each year by 25 % for each quarter starting on 1 January, 1 April , 1 July and 1 October. Article 3 The import licences mentioned in Article 1 shall be submitted to the following rules : (a) applicants for import licences must be natural or legal persons who, at the time applications are submitted, must prove to the satisfaction of the competent autho ­ rities in the Member States that they have been active in trade with third countries in products in the pigmeat sector for at least the preceding 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) the licence application may only comprise one group number provided for in Annex I to this Regulation. The application may comprise different products covered by different CN codes and originating in one of the three copntries covered by this Regulation . In such cases, all the CN codes are indicated in Section 16 and their designation in Section 15. A licence application must relate at least to one tonne and at most to 25 % of the quantity available for the group number concerned, for the period as specified in Article 2 ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) Section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 564/92 ; Forordning (EÃF) nr. 564/92 ; Verordnung (EWG) Nr. 564/92 ; Regolamento (CEE) n. 564/92 ; Verordening (EEG) nr. 564/92 ; Regulamento (CEE) n? 564/92. Article 4 1 . Licence applications may only be lodged during the first 10 days of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declared in writing that he has not submitted and undertakes not to submit any other appli ­ cations, in respect of the current period, concerning products corresponding to the same group number in the Member State in which his application is lodged or in other Member States ; where the same interested party submits more than one application relating to products with the same group number, all applications from that person shall be inadmissible. 3 . The Member States shall notify the Commission on the third working day following the end of the applica ­ tion submission period of applications lodged for each of the products covered by the group numbers in question. Such notification shall comprise a list of applicants and quantities applied for under each group number as well as of the countries of origin . All notifications, including notifications of nil applications, shall be made by telex or telecopy on the working day stipulated, drawn up on the model found at Annex II in the case where no applica ­ tions have been made, and at Annexes II and III in the case where applications have been made . 4. Subject to a decision on acceptance of applications by the Commission, licences shall be issued on the 23rd day of each period as specified in Article 2. 5 . The Commission shall decide to what extent quanti ­ ties may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less that the quantity available, the Commis ­ sion shall calculate the quantity remaining which shall be added to the quantity available in respect of the following period. 6. Licences issued shall be valid throughout the Community. Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 564/92 ; Regulation (EEC) No 564/92 ; RÃ ¨glement (CEE) n ° 564/92 ; Regolamento (CEE) n . 564/92 ; Verordening (EEG) nr. 564/92 ; Regulamento (CEE) n? 564/92 ; (e) Section 24 of licences shall show one of the following : Levy reduction as set out in Reglamento (CEE) n ° 564/92 ; Forordning (EÃF) nr. 564/92 ; Verordnung (EWG) Nr. 564/92 ; Article 5 Import licences issued in respect of imports to be made during the period 1 March to 30 June 1992 shall be valid for 120 days from the date of actual issue, and import licences issued in respect of imports to be made from 1 July 1992 shall be valid for 90 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable . Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 564/92 ; Regulation (EEC) No 564/92 ; RÃ ¨glement (CEE) n0 564/92 ; 6 . 3 . 92 Official Journal of the European Communities No L 61 /11 Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . of import licences. The figure 0 shall be entered to that effect in Section 19 of licences. Article 8 The products shall be put into free circulation on the presentation of a movement certificate EUR1 delivered by the exporting country, conforming to the dispositions of Protocol 4 annexed to the intermediate agreement. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from 1 March 1992. Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, in derogation to Article 8 (4) of that Regulation, the quantity imported in the framework of this Regula ­ tion may not exceed that indicated in Sections 17 and 18 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 61 / 12 Official Journal of the European Communities 6. 3. 92 ANNEX I A. Products originating in Hungary (i) Levy reduction of 50 % (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 1 1601 00 91 3 720 4 800 5 200 5 600 6 000 2 1602 49 15 206 240 260 280 300 1602 49 19 3 0210 11 11 1 075 1 200 1 300 1 400 1 500 0210 1211 0210 19 40 0210 19 51 (ii) Levy reduction of :  20 % between 1 March and 31 December 1992,  40 % between 1 January and 31 December 1993, and  60 % from 1 January 1994 (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 4 0203 11 10 17 898 24 000 26 000 28 000 30 000 0203 12 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (*) 0203 19 59 0203 21 10 0203 22 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 f) 0203 29 59 (*) excluding tenderloin present alone B. Products originating in Poland (i) Levy reduction of 50 % (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 5 0210 11 11 2 185 2 400 2 600 2 800 3 000 0210 11 19 0210 11 31 0210 11 39 0210 11 90 0210 12 11 0210 12 19 0210 12 90 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 6. 3 . 92 Official Journal of the European Communities No L 61 /13 (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 6 1601 00 91 1 457 1 800 1 950 2 100 2 250 1601 00 99 7 1602 41 10 6 435 7 700 8 300 9 000 9 600 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 (li) Levy reduction of :  20 % between 1 March and 31 December 1992,  40 % between 1 January and 31 December 1993, and  60 % from 1 January 1994 (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 31 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 8 0103 92 1 9 833 1 100 1 200 1 300 1 400 9 0203 11 10 5 737 7 700 8 400 9 100 9 800 0203 12 0203 19 11 0203 19 13 020319 15 0203 19 55Q 0203 19 59 0203 21 10 0203 22 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 f) 0203 29 59 (") excluding tenderloin present alone C. Products originating in Czechoslovakia Levy reduction of :  20 % between 1 March and 31 December 1992,  40 % between 1 January and 31 December 1993, and  60 % from 1 January 1994 (tonnes) Group No CN code 1 March to 31 December 1992 1 January to 31 December 1993 1 January to 3 1 December 1994 1 January to 31 December 1995 1 January to 31 December 1996 10 0103 92 19 3 897 5 100 5 600 6 000 6 400 0203 11 10 0203 12 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0 0203 19 59 0203 21 10 0203 22 0203 29 11 0203 29 13 0203 29 15 0203 29 55 (*) 0203 29 59 (") excluding tenderloin presented alone 11 160241 10 417 550 600 650 700 1602 42 10 1602 49 No L 61 /14 Official Journal of the European Communities 6 . 3. 92 ANNEX II Application of Regulation (EEC) No 564/92 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences at reduced levies Date Period Member State : Sender : Contact : Telephone No : Telefax No : Group No Quantity demanded 1 2 3 4 5 6 7 8 9 10 11 6. 3 . 92 Official Journal of the European Communities No L 61 /15 ANNEX III Application of Regulation (EEC) N ° 564/92 (Page 0/0) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Pigmeat sector Request for import licences  . ,M  . J , - Date Penodat reduced levies Member State Group No CN code Declarer (name and address) Quantity(tonnes) Total tonnes of group number